Citation Nr: 1724517	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  14-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to a rating in excess of 30 percent, prior to August 16, 2013, for acquired psychiatric disorder to include anxiety disorder and major depressive disorder.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 16, 2013.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from January 1955 to October 1958.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for psychiatric disability and awarded a 30 percent rating.  A June 2013 rating decision assigned an effective date for service connection of February 12, 2008.  An August 2013 rating decision granted entitlement to a 100 percent schedular rating effective from August 16, 2013.

These matters were previously before the Board in June 2015 and were remanded for further development.  The Board finds that there has been substantial compliance with the directives of its remand.

This case was again before the Board in April 2016, at which time the Board denied the psychiatric disorder rating claim and the TDIU claim.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, the Veteran's attorney representative before the Court and VA's General Counsel filed with the Court a Joint Motion for Remand (Joint Motion) to vacate the Board's April 2016 decision; the motion was granted by the Court the same month.  The case has now returned to the Board for further consideration in compliance with the directives of the January 2017 Joint Motion and Court Order.

In May 2017, the Veteran's representative submitted new evidence and argument accompanied by a waiver of initial RO review.  See 38 C.F.R. § 20.1304(c).  The Board also notes that the May 2017 submission expressly conveys the Veteran's instruction to have appellate review proceed immediately without any further extension or delay for submission of additional evidence: "The Veteran does not have any additional evidence to submit.  Please do not wait the 90 days and proceed with a decision at this time."  Accordingly, the Board shall honor the Veteran's request to proceed; the Board considers previously received requests for an extension to submit additional evidence (most recently in earlier May 2017) to have been withdrawn by the subsequent May 2017 correspondence accompanying the newly submitted evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to August 16, 2013, the Veteran's acquired psychiatric disability which resulted in symptoms to include anxiety, disturbed sleep, depression, and hyperarousal, was not manifested by occupational and social impairment with reduced reliability and productivity or more severe functional limitations.

2.  Prior to August 16, 2013, the Veteran's service-connected disability was not so severe as to prevent him from obtaining and maintaining substantially gainful employment consistent with his level of education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess 30 percent prior to August 16, 2013 for acquired psychiatric disorder to include anxiety disorder and major depressive disorder have not been met.  38 U.S.C.A. §§1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9400 (2016).

2.  The criteria for entitlement to a TDIU prior to August 16, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Specific schedular criteria for rating mental disorders

The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) -- Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent -- Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The DSM-5 does not use the GAF scoring system.  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the updated "DSM-5."  As the Veteran's claim was initially certified to the Board after August 2014, the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In reviewing the evidence of record, the Board will consider the assigned GAF scores; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.


Rating Acquired Psychiatric Disability

The Veteran's service-connected psychiatric disability is evaluated as 30 percent disabling effective from February 12, 2008, and as 100 percent disability effective from August 16, 2013.  The period between these two dates constitutes the period for consideration in this appeal, as the Veteran seeks assignment of a disability rating in excess of 30 percent for the severity of psychiatric disability that manifested between the effective date of the award of service connection (February 12, 2008) and the effective date of the assigned 100 percent rating (August 16, 2013).

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

The Board finds based on the evidence, as discussed in further detail below, that a rating in excess of 30 percent is not warranted for any portion of the period on appeal.

A March 2008 VA record reflects that the Veteran reported that he was not depressed and he had a negative depression screen.  He reported that he was feeling anxious, had difficulty sleeping if he did not take his medication, and that whenever he leaves the house, he takes his medication.  He further reported that his medications have helped him "significantly with nightmares and general anxiety."

July 2008 correspondence from VA nurse S.B. reflects that she had been treating the Veteran for several years for depression and anxiety.  She reported that the Veteran endorsed bad memories, nightmares, avoidance tendencies, and constant hyperarousal, hypervigilance, and hyper startle reflex.

A November 2008 VA examination report reflects that the Veteran's medication was helping his symptoms.  Nevertheless, the Veteran reported that he went out of his way to avoid confrontation, especially involving anyone in a position of authority, because such situations caused him anxiety.  He also reported that he avoided walking after dark or through parks, and reported that he always tended to "isolate myself to avoid life - I'm most comfortable when by myself - then I know there won't be any danger, any threats."

The Veteran also reported having chronic difficulties with sleep, primarily difficulty falling asleep and then awaking multiple times during the night with difficulty going back to sleep.  He reported having a "bad temper," a tendency to become "more agitated" than he felt he should, hypervigilance, being "overly cautious," and experiencing anxiety.  Despite his symptoms, the Veteran volunteered at a Senior center and had a girlfriend.

Upon examination in November 2008, the Veteran was neatly dressed. in clean clothing and well-groomed.  He was alert and had no obvious deficits in attention, concentration, or memory.  He spoke with a mild but noticeable stutter or stammer, and was soft-spoken. Otherwise his speech was unremarkable.  His thinking was linear and goal-directed with no evidence of thought disorder.  His mood was generally euthymic, affect congruent and appropriate.  He denied suicidal or homicidal ideation.  The examiner (Dr. P.M.) assigned a GAF score of 60 consistent with the detailed findings presented in the report.  The VA examiner found that although the Veteran had "some impairment with regard to social function and relationship, he was currently in an 'apparently satisfying relationship.'"

December 2008 correspondence from VA nurse S B. again reflects that the Veteran is fearful of black men, and has bad memories and nightmares, avoidance tendencies, constant hyperarousal, hypervigilance, and hyper startle reflex.

A February 2009 VA record reflects that the Veteran reported concentration problems and losing an interest in things; however, concentration problems were not found upon examination.

The Board notes that despite the Veteran's contentions that he tended to isolate himself to avoid life and was most comfortable when by himself, the clinical evidence reflects that he did not isolate himself and did find enjoyment with others.  Notably, a February 2009 VA clinician found that the Veteran had some over-reporting of his symptoms.

The February 2009 VA record reflects that the Veteran admitted that he regularly attended social activities and enjoyed this.  Moreover, the Veteran admitted that he took on a leadership role at the retirement community (including as "Vice President / Treasurer").

In addition, a May 2009 record reflects that the Veteran had a girlfriend and they had recently been on a cruise to Panama.  Such is indicative that the Veteran did not isolate himself or avoid life by staying at home by himself.  The May 2009 VA mental health medication management report shows that the Veteran directly denied suicidal ideation and homicidal ideation ("denies SI/HI"), as well as denying having any suicidal intent or plan.  The report noted that the Veteran also "denies depression and states his mood is good," and he reported he was "no longer feeling an increase in PTSD."

In a September 2009 statement, the Veteran reported nightmares, hyperarousal, hypervigilance, hyper startle reflex, depression, anxiety, a tendency to isolate, avoidance, difficulty making close friends, and difficulty trusting.  Again, the Board notes that the Veteran started dating a new girlfriend in 2007 or 2008, went on a cruise, and regularly attended social activities which he enjoyed.  In addition, although he stated that he had depression, he denied depression on several occasions, e.g., March 2008, November 2009, March 2011 clinical records.

The Veteran testified at an October 2009 Board hearing (on the issue of entitlement to service connection for an acquired psychiatric disability) that he had difficulties with sleep, disturbing memories, and bad dreams with night sweats.

A November 2009 mental health medication management note reflects that the Veteran reported that he was "okay."  He reported that he was re-experiencing and recollecting more about his stressors and that his mood was lower given his recollections.  He denied depression and stated that his mood was good.  He reported that he and his girlfriend were doing well and that he had plans to go on a trip to the Mexican Riviera.  The Veteran reported that he would fall asleep with clonazepam and sleep 4-5 hours, and would take a 1-1/2 to 2 hour nap.  He denied suicidal ideation, homicidal ideation, and psychotic symptoms.

A December 2009 VA examination report reflects that the Veteran was independent in his activities of daily living such as dressing, bathing, eating, getting in and out of bed and using the toilet.  He was also independent in his instrumental activities of daily living such as shopping, traveling, laundry, doing house chores, meal preparation, using the telephone, and being responsible for his medications.  He was well developed, well-nourished, and dressed appropriately for the occasion.  There was no evidence of impairment of thought processes or communication, no evidence of delusions or hallucinations, no inappropriate behavior of obsessive or ritualistic behavior, and no evidence of obsessive or ritualistic behavior.

He showed good eye contact, had normal speech, and interacted appropriately during the session.  The Veteran denied current suicidal or homicidal thoughts, ideations, plans or intent.  He was oriented to person, place, and time.  The Veteran reported that "his memory is not as it used to be but it is still pretty good.  When under increased anxiety, has more problems remembering things."

The Veteran denied "full blown panic attacks"; however, he reported that he did get short of breath when under increased anxiety or increased pressure "since childhood."  The Veteran described his mood as "always have a little anxiousness."  His affect was full ranged and appropriate.  His impulse control was fair.  His insight and judgment were also fair.  The Veteran reported that the duration of his anxiety and depressive symptoms was either a month, or a little less, or sometimes even more than a month.  He reported that when he would be anxious, he had difficulty with memory and concentration, was agitated and irritable, and felt hopeless and anticipated the worst.  The Veteran reported that he was fatigued, had low energy, worried all the time, had problems falling asleep and staying asleep, and had dreams/nightmares but not as much because he was on medication.  He also reported that he was hypervigilant, and that the "best place for him is to be in bed and to sleep in order to try to forget what is bothering him," and that he was easily moved to tears and suffers from low self-esteem.  He discussed having a girlfriend and that he was close to his daughter.

The December 2009 VA examiner (Dr. S. K.) found that over the last year there had not been any worsening, or remissions, of the Veteran's condition, and that symptoms were mostly continuous.  It was noted that the Veteran did not have problems with drug and alcohol abuse or with inappropriate behavior.  The examiner found that the Veteran was in treatment and had partially responded to medication.  The Veteran's thought processes and communication were not impaired.  The examiner noted that the Veteran retired when he was 57 years old and there was no dysfunction in employment because of his anxiety disorder symptoms.  The examiner further stated that "[t]hough he is retired at this time, he is expected to perform reasonably well in spite of his anxiety disorder not otherwise specified symptoms, should he choose to work."  The Veteran was also found competent to handle VA funds.  The December 2009 VA examiner assigned a GAF score of 75.  The Board finds that this GAF score is not inconsistent with the detailed findings noted from the examination.

An August 2010 VA record reflects that the Veteran reported that his mood was better and that medication helped with his depression and sleep (he was sleeping seven hours).  He reported that sometimes he was agitated and angry.

A January 2011 VA record reflects that the Veteran reported that his mood was "good" although he was "not fond of the holidays."  The Veteran continued to have a girlfriend, who was reported to be supportive.  The Veteran reported that he still became agitated and angry due to PTSD triggers, and that medication helped control his symptoms.  The Veteran reported that when anxious, he does things to distract himself, such as walking, watching a movie, and reading.  It was again noted that his medication helped his depression, and PTSD symptoms, and that he was sleeping better (i.e. 8-1/2 hours at a time as well as a 2 hour daily nap).  The Veteran reported that he had experienced passive suicide ideation, but had never had a plan or intent; his protective factors were noted to be his family and girlfriend.

A March 2011 VA record reflects that the Veteran reported that his mood was "pretty good" and that his medication worked well.  He denied depression, suicidal ideation, homicidal ideation.  He reported that he still became anxious and agitated but that his medication helped control his symptoms.  He reported that he "enjoys his girlfriend and they have socialized and they are going on a cruise."  The Veteran continued to distract himself with walks, watching movies, and reading.  He was taking a two-hour nap daily.  Records in May, June, September, and October 2011 reflect similarly reported symptoms and/or that his symptoms were well controlled.

A December 2011 VA clinical record reflects that the Veteran reported that he was not doing well, was more down, and irritable; however, he also reported that his mood at the examination was "pretty good."  He reported that he was startling more to traffic and had once pounded the driver's door window when his girlfriend was driving.  He also reported that he was sleeping more restlessly and too long at 12-14 hours, and thought he had nightmares.  The Veteran reported that he felt a loss of enjoyment, a down mood, and decreased motivation.  His PHQ-9 score was 19.33, which is indicative of moderately severe depression.  Nonetheless, he denied suicidal ideation and homicidal ideation.  He also denied psychotic symptoms.  The Veteran was casually dressed with good hygiene.  Upon examination, he was cooperative, not agitated, and socially appropriate with a full congruent affect and normal speech.  The Veteran denied hallucination, illusions, delusions, preoccupations, obsessions, compulsions, and phobias.  He had logical, linear, and goal-directed thoughts with no circumstantial, tangential or psychotic thoughts expressed.  He was also fully alert and oriented.  He had adequate concentration, intact memory, and fair judgement.  A January 2012 addendum reflects that the Veteran reported having a harder time with mood and his arousal symptoms and a change in medication was discussed.

A January 2012 record reflects that the Veteran had ongoing depression but he reported that he was not suicidal and would never consider that option.  The Veteran was noted to be able to identify "several good things in his life [to] include [his] long term relationship with girlfriend" with whom he was living.  Upon examination, he was alert and oriented times four.  He was also neatly dressed, clean, and groomed.  He had good eye contact.  The Veteran's speech was clear and calm.  Although the Veteran stated that he was depressed, the examiner found that the Veteran "does not appear particularly depressed."  It was also noted that he seemed to have energy, had fair to good insight, and had good judgment.  His thought process was linear, and no cognitive deficits were noted.  He did not have hallucinations, delusions, disorganized thought, suicidal ideation, or homicidal ideation.

A February 2012 VA clinical record also reflects that the Veteran was clean, shaven, and casually dressed.  It was noted that he moved somewhat slowly and did not appear to have energy.  Upon examination, his speech was calm and soft spoken.  The Veteran reported that he was depressed and his affect was noted to be depressed.  He had fair insight and fair judgment.  He had no delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations expressed.  There were no overt psychotic symptoms or evidence of thought disorder.  His thought process was logical, linear, and goal directed, with no circumstantial, tangential or psychotic thoughts expressed.  The Veteran was living with his girlfriend and reported little social life.  He was bothered that he had not kept in contact with "many friends" made during his service in the Navy.

A March 2012 VA clinical record reflects that the Veteran continued to have a lower mood with irritability.  The Veteran reported that he continued to feel down and withdrawn, was not mixing well with people, and was having difficulty enjoying things.  It was noted that he attended anger management sessions and had plans to continue studying this on his own.  The Veteran denied suicidal ideation or homicidal ideation.  Upon examination, he was casually dressed with good hygiene.  His behavior was cooperative, not agitated, and socially appropriate, although his mood was "down."  His affect was full and congruent, his speech was normal, and his thought process was linear and goal directed.  The Veteran did not have hallucinations, delusions, preoccupations, obsessions, compulsions, phobias, or suicidal/homicidal ideations expressed.  He did not have psychotic symptoms or evidence of thought disorder.  He did not have circumstantial, tangential or psychotic thoughts expressed.  The Veteran was fully alert and oriented, demonstrated adequate concentration, intact memory, and fair judgement.

The Veteran underwent another VA examination in April 2012.  The April 2012 VA examination report reflects that the Veteran was in a committed relationship with his girlfriend and described their relationship as "good."  He also described his relationship with his daughter as "really good" but that he and his son have troubles and they don't "understand each other."  The Veteran reported that he has regular contact with his aunt and uncle.  He also reported that he can rely on his girlfriend, his aunt, his uncle, and his daughter for social support.

The Veteran reported to the April 2012 examiner (Dr. A.A.) that he was spending most of his time with his girlfriend.  He reported that while he did "not have a whole lot of fun," he was doing things such as going on cruises, playing cards, going for walks, going dancing, and watching television because his girlfriend liked doing these things.

It was noted that the Veteran was "independent for all basic activities of daily living (including personal hygiene and grooming, dressing, feeding, mobility, toileting) and all instrumental activities of daily living (including housework, meal preparation, taking medication, financial management)."  The examiner noted that the Veteran had the following symptoms: depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The Veteran also reported distance in interpersonal relationships; however the examiner stated that despite the Veteran's contention, "there is no evidence to suggest that he experienced difficulty maintaining effective work relationships and his work history reflects stable employment."  It was noted that he was able to manage his own financial affairs.  The April 2012 VA examination report referred to passive suicidal ideation, and noted that this appeared to be "infrequent."  The examiner noted that the Veteran reported "that he believed that his mental health difficulties had negatively impacted his work but could not provide examples with the exception of transient suicidal ideation that he experienced on one occasion."  The April 2012 examiner assigned a GAF score of 55.  The examiner also found that the Veteran's level of occupational and social impairment with regard to all mental health diagnoses was best summarized as "Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  The Board notes that such an assessment correlates to a 30 percent rating under the rating criteria.

A February 2013 VA record reflects that the Veteran was seen with his long term partner.  The Veteran's thinking seemed to be "slower."  He reported that his mood was okay on that date, but "that sometimes it is not good and he is more irritable."  The Veteran denied suicidal ideation or homicidal ideation.  He reported that he was sleeping 7-10 hours and that his medication was controlling his nightmares.  (It was noted that his medication would be checked as he may have been having daytime sedation from his medications.)  It was also noted that he may have the onset of cognitive deficits; however, the examiner did not relate this to his acquired psychiatric disability.  It was further noted that the Veteran and his girlfriend were planning a cruise to Hawaii in March 2013, and that they had cruised in both October and November 2012.  It was further noted that the Veteran and his girlfriend "still go dancing every Friday."

A March 2013 VA mental health record reflects that the Veteran and his girlfriend both thought that he as "doing much better."  His thinking was improved and "back to normal."  The medication adjustment was noted to be working for mood and irritability.  The Veteran again denied suicidal and homicidal ideation.  He reported "occasional nightmares" and reported that he was sleeping 8 hours and was no longer sleeping too much during the day.  The Veteran and his girlfriend were still planning a two week cruise that month.

A May 2013 VA record reflects that the Veteran was getting triggers from the news and had noticed more anxiety and sadness.  The Veteran reported that he and his girlfriend had gone on their cruise and had a "good time" although they did not dance as much.  (The Veteran reported that they were both slowing down and it was noted that his right leg seemed weaker.)

The Veteran has recently submitted a May 2017 opinion from a private psychologist, informed by single recent examination of the Veteran and review of the claims-file.  The author of this opinion is not indicated to have been involved in evaluation or treatment of the Veteran during the period for consideration in this appeal.  The private examiner concludes: "In my opinion, [the Veteran]'s Anxiety Disorder and Major Depressive Disorder have caused total occupational and social impairment since at least February 2008 to the present.  The May 2017 opinion presents a rationale for this determination that relies upon a number of facts, including multiple that do not pertain to the period for consideration in this appeal.  The Board finds the May 2017 private opinion to be of significantly limited probative and persuasive value with regard to the period pertinent to this appeal (February 2008 to August 2013).

The first fact cited by the May 2017 private examiner in the bullet-point list supporting the conclusion is: "Grossly inappropriate behavior.  (Quitting jobs because of feeling overwhelmed (Clinical Interview May 2, 2017; Affidavit 3/14/2017)[)]."  However, the Board does not find that grossly inappropriate behavior is shown as part of the Veteran's symptomatology during the rating period on appeal, and this aspect of the private examiner's rationale relies upon events that did not occur during the period on appeal.  In the cited March 2017 affidavit, the Veteran stated: "I have not worked in any capacity since I left my job ... in 2004."  Thus, the Veteran's departure from a job has not represented a manifestation of symptoms or impairment during the period for consideration in this appeal (2008 to 2013); the Veteran's most recent job departure is more than three years removed from the period pertinent to this appeal.

The Board does not find that the probative contemporaneous evidence in the thorough mental health treatment records from the period pertinent on appeal otherwise indicates "[g]rossly inappropriate behavior" associated with psychiatric disorder.  The Board finds that the probative value of the May 2017 private opinion with regard to the severity of the Veteran's psychiatric disability during the period on appeal is diminished by its reliance upon a cited fact that does not pertain to the period for consideration in this case.  Although evidence of symptomatology outside of the rating period on appeal may in some cases help to inform an evaluation of symptoms during the rating period, in this case there is thorough documentation of the Veteran's mental health during the rating period showing no grossly inappropriate behavior.  The Board finds that the May 2017 opinion's citation of events years outside of the rating period is of significantly diminished probative and persuasive value relative to the contrary indications in the records contemporaneous to the rating period.

The May 2017 private examiner's rationale also relies upon the bullet-point citation of "Gross impairment in thought processes and communications (Suicidal ideation, with one attempt) (C&P Exam 11/24/2008)[)]," and also "Danger of hurting self or others as presented as thoughts of suicide and death.  (With one attempt[.]  C&P Exam 11/24/2008)[)]."  However, as discussed above, the cited November 2008 VA examination report refers only to a remote history of suicidal ideation, and not any suicide attempt, associated with events many years prior to the period pertinent to this appeal.  There is no evidence of record indicating that the Veteran has attempted suicide, and numerous VA treatment reports specifically indicate that the Veteran has never attempted suicide.  For example, a November 2013 VA psychotherapy report (among many other such reports) notes that the Veteran's history features suicidal ideation "years ago" with no suicide attempts ("SI: years ago SA: none").  Moreover, the Veteran himself stated in his May 2017 affidavit that "I never attempted suicide."

Considering this, the Board finds that the probative value of the May 2017 private opinion with regard to the severity of the Veteran's psychiatric disability during the period on appeal is further diminished by its reliance upon multiple cited facts involving an inaccurate factual predicate (the cited history of a suicide attempt that is otherwise shown not to have occurred).  The Board further notes that, as discussed above, the Board finds that the probative contemporaneous evidence does not show suicidal ideation of the severity contemplated by a rating in excess of 30 percent during the period on appeal.  The Board finds the contemporaneous evidence prepared by treating medical professionals familiar with the Veteran is more probative than the private opinion prepared by a psychologist who is uninvolved in the Veteran's treatment and who never examined the Veteran until more than three years following the period for consideration.

The May 2017 private examiner's rationale further cites "Inability to establish and maintain effective relationships, as seen in social withdrawal and two divorces (Clinical Interview, May 2, 2017)."  However, the Veteran's divorces both occurred many years prior to the period pertinent to this appeal.  Moreover, during the period on appeal, the contemporaneous evidence shows (as discussed above) that the Veteran had been able to maintain a good long-term relationship with his girlfriend, a good relationship with his daughter, aunt, and uncle, do volunteer work, take on a leadership role at a retirement community, go dancing on a weekly basis, engage in some socializing (including as the Veteran described a March 2011 consultation), and enjoy several cruises/vacations.  The May 2017 private opinion does not reconcile its conclusion with these significantly contrary indications of record.  The May 2017 private opinion points to the "Clinical Interview, May 2, 2017" to support this bullet point, and not evidence contemporaneous to the pertinent period on appeal.  The Board again notes that any degree of social withdrawal the examiner may have observed in the Veteran in May 2017 is contemplated in the 100 percent rating in effect during the period following August 16, 2013, and not shown in this case to be pertinent to determining the Veteran's level of impairment during the period on appeal that ended more than three years prior and is well documented with contemporaneous evidence.  The Board once again finds that the probative value of the May 2017 private opinion with regard to the severity of the Veteran's psychiatric disability during the period on appeal is furthered diminished by its reliance on facts that are not associated with the period on appeal.

In summary, during the rating period on appeal, the most probative evidence shows that the Veteran had symptoms of an acquired psychiatric disability, to include depression, anxiety, irritability, some thoughts of suicide, and chronic sleep difficulties.  Nevertheless, he had been able to maintain a good long-term relationship with his girlfriend, a good relationship with his daughter, aunt, and uncle, do volunteer work, socialize (at least to some extent), take on a leadership role at a retirement community, go dancing on a weekly basis, and enjoy several cruises/vacations.  He also had fair judgment and a linear goal-directed thought process, was alert and oriented, was well groomed, and had good hygiene.  He did not have hallucinations, delusions, preoccupations, obsessions, compulsions, phobias, or homicidal ideations.  He had fair insight and judgment.  He had no cognitive problems except for some limited concerns possibly due to medication; this was quickly corrected.

As a whole, the most probative evidence weighs against a finding that the Veteran's acquired psychiatric disability warrants a rating in excess of 30 percent for any portion of the period on appeal.  Again, the Board is mindful that in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  Nonetheless, the Board has considered the examples in the rating criteria to determine if the Veteran exhibits such symptoms, or symptoms which may be similar in severity to those, in the ratings for a 50, 70 or 100 percent rating.

The Veteran's psychiatric impairments during the period for consideration did not include impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; nor memory loss for names of close relatives, own occupation or own name.  In addition, he did not exhibit other symptoms which are of equal or greater severity.  He also did not have homicidal ideation which causes an impairment in his occupational and social relationships, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; nor inability to establish and maintain effective relationships.

He did not have circumstantial or stereotyped speech, difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; nor impaired abstract thinking.

While the Veteran reported anxiety, disturbances of motivation and mood, and difficulty with social relationships, the Board finds that the 30 percent rating adequately compensates him for such impairments (e.g. the rating criteria description for a 30 percent rating contemplates social impairment and lists depressed mood and anxiety as symptoms which may cause such social impairment and occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.)

Notably, the April 2012 VA examiner, who is a doctor with board certification in psychiatry, considered all of the Veteran's reported symptoms and found that the Veteran's symptoms only caused "occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."

The Board has considered the clinical reports and the opinions of the examiners, and the GAF scores assigned consistent with the presentations of detailed findings.  As a whole, the opinions and GAF scores with detailed findings do not reflect that a rating in excess of 30 percent was warranted during the period on appeal.  The Veteran had a GAF score of 60 in 2008, a GAF score of 75 in 2009, and a GAF score of 55 in 2012.  As found by the 2012 examiner, the Veteran's symptoms associated with the assigned GAF score of 55 cause no more than occupational and social limitations which warrant a 30 percent rating.

The Board has considered that there are some clinical records which reflect GAF scores of both 45 and 55 assigned by a nurse for the same dates (e.g. February 2013).  The Board is unsure if this is a typographical or formatting error but finds that it is not dispositive.  In this regard, the Board finds that the actual clinical symptoms upon examination (i.e. socially appropriate behavior, good hygiene, full and congruent affect, normal speech, denial of hallucinations and delusions, normal content of thought, normal form of thought, fully alert and oriented, adequate concentration, intact memory, and fair judgment) are more probative than a number/score.  Likewise, the Board has considered the GAF scores of 50 (September 2010, January 2011, June 2011), 48 (September 2011) and again finds that the clinical findings are more probative.

The Board finds it notable that despite the Veteran's symptoms, he was able to be socially involved, enjoy social activities, maintain a good relationship with others, live with his girlfriend, travel for pleasure, and take care of his own daily needs.  In addition, the evidence does not support a finding that his symptoms caused him to abuse illegal drugs or alcohol, or resulted in illegal activity or arrest, or actions that were violent to himself or another, caused him to be unable to maintain a home, or caused an inability to manage his finances.

The Board has also considered that the Veteran was on medication to control his symptoms, and notes that the use of medication is considered in the rating criteria.

Additionally, the Board notes that the same examiner who found that the Veteran had total occupational and social impairment in 2013 found that the Veteran had a GAF score of 75 in 2009 (consistent with the detailed findings presented in the report) and that at that time, the Veteran was expected to perform reasonably well should he choose to obtain employment.  Just as the examiner was competent to state in 2013 that the Veteran had total impairment, the Board finds that the examiner was competent to indicate in 2009 that the Veteran had more minimal impairment at that time.

Concerns Raised in the January 2017 Joint Motion Concerning Suicidal Ideation

The January 2017 Joint Motion explained that the Board's prior April 2016 decision was vacated, in part, because of concerns that it "did not discuss all of the relevant evidence of record....  Specifically, the Board did not discuss Appellant's suicidal ideations even though this symptomatology is included within the criteria for a rating of 70 percent."  The Joint Motion directs particular attention to two key examples: (1) "in a February 2009 PTSD Assessment, the examiner reported: '[The Veteran] endorsed 'slightly true'  to the statement, 'Lately I have felt like killing myself' over the past four months[''] "; (2) "in a February 6, 2013, mental health medication management note, it reflects that Appellant 'was hospitalized because of [suicidal ideation] around marital and other family problems.'"

The Board has carefully considered the potential significance of suicidal ideation in this case, but finds no sufficient basis for the award of an increased rating in this case.  The applicable rating criteria provide that suicidal ideation may support entitlement to a 70 percent rating when associated with occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity.  Careful consideration of suicidal ideation in accordance with the terms of the January 2017 Joint Motion does not reveal any basis for concluding that the criteria for an increased rating for the period prior to August 16, 2013 is warranted in this case.  As discussed below, the Veteran specifically denied experiencing suicidal ideation on numerous occasions throughout the period for consideration, with isolated suggestions of suicidal ideation that were not associated with the severity of impairment contemplated by ratings in excess of 30 percent.

The period for consideration in this appeal begins with the effective date of the award of service connection for acquired psychiatric disorder: February 12, 2008.  Significantly, a March 2008 VA mental health medication management report clearly explains that the Veteran's "first contact with the mental health system was about 10 years ago where he was hospitalized for several days because of SI [suicidal ideation] around marital and other family problems."  Thus, it is clear that the Veteran's identified hospitalization associated with suicidal ideation was "about 10 years" prior to the period on appeal, or approximately 1998.  There is no indication of record that any hospitalization for suicidal ideation has taken place during the period for consideration in this appeal.  The January 2017 Joint Motion points to a February 2013 mental health medication management note stating that the Veteran "was hospitalized because of [suicidal ideation] around marital and other family problems."  The complete sentence from the quoted material reads: "Several years ago he was hospitalized because of SI [suicidal ideation] around marital and other family problems."  The Board finds that this is a clear reference to the hospitalization that pre-dated the period on appeal by 10 years.  The Board notes that the same phrasing ("SI [suicidal ideation] around marital and other family problems") is used in both references as well as numerous other instances in the Veteran's VA medical records identically noting the history of the past hospitalization, and there is otherwise no suggestion that a similar hospitalization occurred during the period on appeal.

The Board also notes that the November 2008 VA examination report refers to the Veteran being "hospitalized for several days for suicidal ideation associated with the problems in his first marriage," and identifies the time of this as "in the early 1980s."  Additionally, a January 2009 VA treatment report discusses that "Records from 8/30/02 document, 'First contact with the mental health system was about 1992, where he was hospitalized for several days because of SI around marital and other family problems.'"  Although the indicated timing is inconsistent in these reports, all of them agree that the described suicidal ideation associated with hospitalization occurred many years prior to the period on appeal; none suggest that any referenced hospitalization for suicidal ideation occurred during or proximate to the period on appeal in this case.  The same description is repeated in a February 2009 update to this report.  Accordingly, the Board concludes that the reference to a hospitalization for suicidal ideation pointed out in the Joint Motion does not identify any event or symptomatology pertinent to the period for consideration in this appeal.

Significantly, the March 2008 VA mental health medication management report that identified the occurrence of suicidal ideation 10 years prior to the period on appeal also specifies that during the mental status examination performed in March 2008 the Veteran expressed no suicidal ideation at that time.

The July 2008 letter from VA nurse S.B. discussing the Veteran's symptoms includes no indication of suicidal ideation amongst the identified symptoms listed.  The November 2008 VA compensation and pension examination report shows that the Veteran specifically "denied suicidal or homicidal ideation."  The December 2008 letter from VA nurse S.B. again discusses the Veteran's symptoms without suggestion of suicidal ideation.

A January/February 2009 VA treatment record that discusses the Veteran's prior hospitalization for suicidal ideation in the remote past additionally presents the other key indication of suicidal ideation to which the January 2017 Joint Motion directs attention: "[The Veteran] endorsed 'slightly true' to the statement, 'Lately I have felt like killing myself' over the past four months."  The author of this report followed this statement with the following information: "Upon follow-up in the interview, he denied any serious consideration of harming himself."  The same report later shows that the Veteran had no suicidal ideation at the time of the examination ("Current suicidal ideation and/or behavior: None"), and the examiner stated that "[s]uicide risk has not been found to be a clinically relevant issue."  The Veteran was noted to have a PCL-M score of 72 reflecting "endorsement of a high frequency of PTSD-like symptoms within the last month," and a PHQ-9 score of 26 "which indicates a report of symptoms consistent with major depression at a moderate severity."

A May 2009 VA mental health medication management report shows that the Veteran directly denied suicidal ideation ("denies SI"), as well as denying having any suicidal intent or plan.  The Veteran also "denies depression and states his mood is good," and he reported he was "no longer feeling an increase in PTSD."  The report notes that the Veteran had suicidal ideation "years ago."

The Veteran's September 2009 written statement included a detailed description of his psychiatric symptoms and impairments, with no indication of suicidal ideation.

A November 2009 VA mental health medication management report shows that the Veteran again denied suicidal ideation ("denies SI"), as well as denying having any suicidal intent or plan.  No suicidal ideation was expressed during mental status examination.  The Veteran described that he last experienced suicidal ideation "years ago."

The December 2009 VA examination report shows that the Veteran's discussion of his psychiatric history included a discussion of his remote past hospitalization and that he "denied having any history of suicide attempts.  He said that he thought about it from time to time but that he would never do it."  This report does not indicate suicidal ideation during the period on appeal.  Indeed, the Veteran "denied current suicidal or homicidal thoughts, ideations, plans or intent" at that time.

An August 2010 VA mental health medication management note shows that the Veteran continued to deny experiencing any current suicidal ideation ("Current suicidal ideation and/or  behavior: None"). The Veteran was asked to state how often he had thoughts of self-harm since his last mental health treatment contact, and the Veteran's answer was noted as "Not at all."  The report notes that the Veteran had suicidal ideation "years ago," and references the Veteran's remote past history of hospitalization.  The report further notes that "Suicide risk has not been found to be a clinically relevant issue."

A January 2011 mental health medication management report indicates that the Veteran's history of psychiatric illness included that "He has had passive SI [suicidal ideation] yet states he has never had a plan or intent."  The Veteran was asked to state how often he had thoughts of self-harm since his last mental health treatment contact, and the Veteran's answer was noted as "Several times."  However, the same report also later indicates that the Veteran's suicidal ideation was "years ago" and references the Veteran's remote past history of hospitalization.  Additionally, the Veteran specifically denied that he was experiencing any suicidal ideation at the time of the January 2011 examination ("denies SI"), and further completely denied ("not at all") losing interest or pleasure in doing things or feeling down, depressed, or hopeless.  The Veteran also expressed no suicidal ideation during the mental status examination.

Again, in a June 2011 mental health medication management report, the Veteran reported that he "has occasional passive SI [suicidal ideation] without plan [or] intent," but again expressed no current suicidal ideation during the mental status examination.  Notably, when the Veteran was asked to state how often he had thoughts of self-harm since his last mental health treatment contact, the Veteran's answer was "not at all."  The report also notes that the Veteran expressed no suicidal ideation during mental status examination.

In September 2011, the Veteran denied suicidal ideation ("denies SI"), and the history of suicidal ideation was noted to be "years ago" (again referencing the remote history of hospitalization).  When the Veteran was asked to state how often he had thoughts of self-harm since his last mental health treatment contact, the Veteran's answer was "not at all."  The report also notes that the Veteran expressed no suicidal ideation during mental status examination.

Essentially similar findings regarding suicidal ideation were again noted in a December 2011 VA mental health medication management report.  The Veteran denied suicidal ideation ("denies SI"), and the history of suicidal ideation was noted to be "years ago" (again referencing the remote history of hospitalization).  When the Veteran was asked to state how often he had thoughts of self-harm since his last mental health treatment contact, the Veteran's answer was "not at all."  The report also notes that the Veteran expressed no suicidal ideation during mental status examination.

The Veteran again denied suicidal ideation in a documented January 2012 VA telephone consultation ("denied SI").  In February 2012, a mental health evaluation included assessment of thought processes evaluation with the report noting that no suicidal ideations were expressed, and the report further notes that the Veteran "[d]oes not see suicide as an option."

A March 2012 VA mental health medication management report again shows that the Veteran denied suicidal ideation ("denies SI"), and the history of suicidal ideation was noted to be "years ago" (again referencing the remote history of hospitalization).  When the Veteran was asked to state how often he had thoughts of self-harm since his last mental health treatment contact, the Veteran's answer was "not at all."  The report also notes that the Veteran expressed no suicidal ideation during mental status examination.

The April 2012 VA psychiatric examination report shows that the Veteran "reported passive suicidal ideation but his suicidal ideation appears to be infrequent."  No detail of the timing of any such suicidal ideation was presented.  Significantly, the Veteran denied experiencing current suicidal ideation at the time of the examination ("Symptoms not endorsed: ... suicidal ideation").  Additionally, in a list of symptoms identified by the examiner for "VA rating purposes," the report shows that "Suicidal ideation" was considered but not found to be present.  The report otherwise includes references to the Veteran's remote history of hospitalization for suicidal ideation and references "transient suicidal ideation" that "negatively impacted his work" in his remote past when he had been employed.

A February 2013 VA mental health medication management report shows that the Veteran had last been seen in March 2012, and when asked how often he had thoughts of self-harm since March 2012 the Veteran indicated "Not at all."  The Veteran denied suicidal ideation ("denies SI"), and expressed no suicidal ideation in the mental status examination.  The Veteran's history of suicidal ideation was noted to be "years ago" (again referencing the remote history of hospitalization).  Another February 2013 VA treatment report shows that when the Veteran was asked "Are you having thoughts of suicide?" the Veteran responded "No."

A March 2013 VA mental health medication management report shows that the Veteran was asked how often he had thoughts of self-harm since his prior mental health treatment contact; the Veteran indicated "Not at all."  The Veteran denied suicidal ideation ("denies SI"), and expressed no suicidal ideation in the mental status examination.  The Veteran's history of suicidal ideation was noted to be "years ago" (again referencing the remote history of hospitalization).  Another March 2013 VA treatment report notes: "Current/recent suicidal ideation: None."

A May 2013 VA mental health medication management report documents essentially similar indications with regard to suicidal ideation.  The Veteran denied suicidal ideation ("denies SI"), and expressed no suicidal ideation in the mental status examination.  The Veteran's history of suicidal ideation was noted to be "years ago" (again referencing the remote history of hospitalization).  The Veteran was asked how often he had thoughts of self-harm since his prior mental health treatment contact; the Veteran indicated "Not at all."

A July 2013 VA mental health medication management report documents essentially similar indications with regard to suicidal ideation.  The Veteran denied suicidal ideation ("denies SI"), and expressed no suicidal ideation in the mental status examination.  The Veteran's history of suicidal ideation was noted to be "years ago" (again referencing the remote history of hospitalization).  The Veteran was asked how often he had thoughts of self-harm since his prior mental health treatment contact; the Veteran indicated "Not at all."  The examiner noted that "Suicide risk has not been found to be a clinically relevant issue."

The Board notes that "Persistent suicidal ideation" is first noted in the evidentiary record in an August 2013 VA examination report that served as the basis for the award of a 100 percent rating.  The period of time for consideration in this appeal is limited to the period prior to the assignment of a 100 percent rating.

In summary, the Veteran regularly denied experiencing any suicidal ideation during the period for consideration in this appeal with few particular exceptions.  The January/February 2009 suggestion of suicidal ideation is endorsed by the Veteran as only "slightly true," and the report makes clear that follow-up questioning revealed that the Veteran denied "any serious consideration of harming himself."  The report later shows that the Veteran denied experiencing suicidal ideation at the time.  The examining professional determined that "[s]uicide risk has not been found to be a clinically relevant issue."  The Board finds that this suggestion of "slightly true" suicidal ideation does not indicate suicidal ideation associated with the level of impairment (in terms of frequency, severity, and duration) contemplated by a rating in excess of 30 percent for psychiatric disability.

The January 2011 reference to passive suicidal ideation with occurrences in the prior four months is accompanied by an inconsistent notation that the Veteran's history of suicidal ideation was "years ago," the Veteran's documented denial of experiencing suicidal ideation at that time, and the absence of any suicidal ideation revealed during the mental status examination.  The contents of the January 2011 report do not accompany the indication of some suicidal ideation with any indication of associated impairment of the frequency, severity, and duration contemplated by the criteria for a rating in excess of 30 percent.  The subsequent June 2011 VA treatment report indicates that the Veteran had not experienced any suicidal ideation at all since the January 2011 examination, and does not otherwise suggest that the level of frequency, severity, and duration of impairment contemplated by a rating in excess of 30 percent had manifested during the period on appeal.  The September 2011 VA treatment report (among others) identifies the Veteran's history of suicidal ideation as occurring "years ago," further suggesting that any relatively recent suicidal ideation was not of the significant degree contemplated by the applicable criteria for disability ratings in excess of 30 percent.

The April 2012 VA psychiatric examination report's reference to "reported passive suicidal ideation" describes that such ideation was "infrequent," and the report furthermore indicates that the Veteran denied current suicidal ideation and no suicidal ideation was found upon examination of the Veteran's mental health.  Again, this reference to some past "infrequent" suicidal ideation does not indicate impairment of the frequency, severity, and duration contemplated by a rating in excess of 30 percent during the period on appeal.

The Board notes that the Veteran's May 2017 affidavit asserts that "although I never attempted suicide, I had frequent thoughts about it."  The Veteran made this statement in the context of recounting events occurring "[a]fter I left work."  The Veteran last worked several years prior to the rating period on appeal, and this statement is not clearly intended to describe symptom details from during the rating period on appeal; the Veteran's discussion progresses chronologically to later discuss some improvement in his symptoms associated with the development of his relationship with his partner, who has been the Veteran's partner throughout the rating period on appeal.  The Board acknowledges that the Veteran experienced suicidal ideation at a time a number of years prior to the rating period on appeal.  As discussed above, the Veteran's own statements and the competent clinical impressions of treating professionals documented contemporaneously during the rating period on appeal describe symptom manifestations that did not feature suicidal ideation associated with impairment of the frequency, severity, and duration contemplated by a rating in excess of 30 percent.  The Veteran's contemporaneous statements and the contemporaneous clinical evidence of record are highly probative evidence regarding the details of symptom severity; contrary suggestions from years after the rating period on appeal are not as probative in this case as the thorough contemporaneous documentation.

Overall, even with careful consideration of the suggestions of suicidal ideation presented in the evidence of record, the Board finds that the disability picture shown prior to August 16, 2013 does not indicate that the Veteran had symptoms of the severity contemplated by a rating in excess of 30 percent for psychiatric disability.

In summary, the Board finds that the evidence as a whole is against a finding that the Veteran's PTSD symptoms during the period on appeal prior to August 16, 2013 warranted a rating in excess of 30 percent disabling.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other considerations

The rating formula for mental disorders allows for them to be rated based on the level of occupational and social impairment. While the code lists examples to be considered, the Veteran's psychiatric disability symptoms have been considered, whether or not they are listed among the examples.  The evaluations are based on the severity of the Veteran's symptoms and the code allows for various evaluations based on levels of symptoms from mild or transient to those causing total impairment.  Thus, regardless of whether the actual related symptom is listed in any criteria, it is still considered based on its severity.  Hence, referral for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's acquired psychiatric disability is the only disability for which service connection has been established.  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


Total rating for compensation purposes based on individual unemployability (TDIU)

A claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran's only service-connected disability during the period on appeal is the psychiatric disability addressed in the rating analysis of this Board decision.

A TDIU rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is service connected for an acquired psychiatric disability, with a total disability rating of 30 percent for the period under consideration in this appeal.  Thus, the threshold service connection requirements for a TDIU rating on a schedular basis are not met.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  Id.; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant a TDIU on an extraschedular basis in the first instance.  Rather, the matter must be referred to the Director of the Compensation and Pension Service (Director) for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The claims file includes a November 2015 decision by the Director which found that the Veteran was not unemployable under any circumstances prior to August 16, 2013 and entitlement to extraschedular TDIU is not warranted.  

The Board has carefully considered the January 2017 Joint Motion's discussion of a concern that the Board's vacated April 2016 decision erred by "relying on a decision of the Director, which is not a medical opinion."  The Board here clarifies that the Director's initial determination as to an extraschedular evaluation is not evidence.  See Wages v. McDonald, 27 Vet. App. 233, 239 (2015).  The Director's extraschedular decision is one of fact, not one of opinion, discretion, or policy, and is reviewable by the Board on a de novo basis.

The Board may assign an extraschedular rating when appropriate, and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  The Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

The January 2017 Joint Motion expressed concern that "it appears that the Board [in the vacated April 2016 decision] conflated the criteria for a schedular rating for his psychiatric disability with that of a TDIU rating, where is specifically discussed the symptoms contemplated under the 100 percent rating criteria for mental disorders."  For the sake of clarity, the Board here notes that the standard for TDIU is (as discussed in the Joint Motion) "much different than the standard for a total schedular disability rating," and that entitlement to TDIU is based on an individual's particular circumstances.  The Joint Motion sought for the Board to adequately explain that the correct standard has been applied with accompanying reasons and bases for the determination.

In the present case, the Board finds that the record does not support a conclusion that the Veteran was unemployable due to his service-connected psychiatric disability prior to August 16, 2013.

The Veteran has an education history of a high school degree (GED) and employment experience in the Navy (approximately three years with a specialty as a signalman), working at an auto parts store (approximately five to eight years), working at a warehouse (approximately six years), working on heavy equipment as a high voltage electrician (approximately six years), and working as a security guard (approximately two years).  The Veteran has stated that he believed that his acquired psychiatric disability negatively impacted his employment, but he could not provide any examples to the April 2012 examiner other than a one-time transient episode of suicidal ideation that occurred a number of years prior to the period for consideration in this appeal; as discussed above, the Veteran was last employed several years prior to the beginning of the period on appeal in this case.  He stated that he received positive work evaluations.  (See 2012 VA examination report.)

The November 2008 VA examination report, which reflects that the Veteran did volunteer work (including as "Vice President / Treasurer" according a February 2009 VA mental health report), does not support a finding of entitlement to TDIU.  The November 2008 VA examination report assigned a GAF score of 60 (consistent with the detailed findings presented), indicating the Veteran was found to have functional capacity on the highest end of the range contemplating moderate symptoms or moderate difficulty in social, occupational, or school functioning; this professional assessment of the Veteran's level of functioning does not indicate that the Veteran's psychiatric disability resulted in an inability to secure or follow a substantially gainful occupation.

The December 2009 VA examination report which reflects that, although the Veteran is retired, he is "expected to perform reasonably well in spite of his anxiety disorder not otherwise specified symptoms, should he chose to work" does not support a finding of entitlement to TDIU.  The April 2012 VA examination report which reflects a finding of "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation" does not support a finding of entitlement to a TDIU.  Entitlement to a TDIU contemplates an inability to secure or follow a substantially gainful occupation, and the Board finds that "occasional" decreases in efficiency and "intermittent" periods of inability to perform occupational tasks amidst "generally functioning satisfactorily" does not describe impairment resulting in the Veteran being completely unable to secure or follow a substantially gainful occupation.

The claims file includes a February 2016 vocational assessment by W. Cody of "Return to Work Rehabilitation Services, LLC."  The Board acknowledges that Mr. Cody has a bachelor's degree in Psychology and Business Administration, and a Master's degree in Rehabilitation Administration and Services; thus, he is competent to give an opinion on some vocational issues.  The assessment reflects that the reviewer considered clinical records and that he conducted a private telephone interview.  The Board finds that this opinion is less probative than the VA examination reports.

Notably, Mr. Cody stated that the Veteran's "inability to leave his residence and regularly engage in public activities affects his ability to secure and follow a substantially gainful occupation."  Mr. Cody also noted that the Veteran did not leave his residence on average of ten to twenty days per month.  However, Mr. Cody's opinion as it relates to the Veteran's limitations in 2016 is not dispositive of the time period in question, prior to August 16, 2013, during which the Veteran did leave his home to perform volunteer work, go dancing every week, and traveled, to include several two-week cruises.

Mr. Cody also stated that the April 2012 VA psychiatric opinion that the Veteran's service-connected disability causes him "occupational and social impairment with (an) occasional decrease in work efficiency and intermittent periods of (an) inability to perform occupational tasks" is indicative that the Veteran "is obviously unable to secure and follow a substantial gainful occupation."  The Board disagrees with Mr. Cody's reasoning in this regard.  The Board finds that "occasional" and "intermittent" are not synonymous with or indicative of an inability to maintain substantially gainful employment.

The Board also notes that Mr. Cody's opinion specifies "concentration problems" as part of the cited set of symptoms asserted to render the Veteran unable to maintain substantially gainful employment.  Mr. Cody cites the December 2009 VA examination report as establishing the presence of such concentration problems during the rating period on appeal.  However, the December 2009 VA examination report states that the Veteran "[w]hen he is anxious, he has difficulty with memory and concentration," while assigning a GAF score of 75 (consistent with the detailed findings presented), reflecting transient and expectable reactions to psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  The Board finds that concentration problems were not a significant presence in the Veteran's disability picture during the period on appeal.  Numerous VA treatment records from the rating period specifically indicate that the Veteran's concentration was clinically assessed to be demonstrably adequate, including in July 2013, January 2012, September 2011, June 2011, January 2011, September 2010, November 2009, May 2009, January 2009, and March 2008.  The Board finds that the contemporaneous evidence of record documenting the clinical assessments of the Veteran's mental health symptoms conflicts with Mr. Cody's assertion that the Veteran suffered from concentration problems contributing to rendering him unemployable during the period on appeal.  The probative and persuasive value of Mr. Cody's opinion is diminished by the fact that such details of the cited factual predicate are not supported by the evidentiary record documenting the Veteran's symptom history.

The January/February 2009 VA mental health treatment report shows that a psychologist considered the Veteran's report of some difficulty maximizing his concentration over the limited period of the past month ("trouble concentrating an extreme amount of time over the last month"), and the psychologist concluded that the Veteran's "response of concentration difficulties does not appear consistent with the quality of concentration disturbance typical of PTSD."  The findings of the mental status examination associated with this report show that the Veteran "[d]emonstrated adequate concentration" in the clinical evaluation.  The Board notes that this VA psychologist attributed all of the Veteran's psychiatric impairment to a single diagnosis of "subclinical PTSD."  This report suggests that the Veteran's difficulties with concentration were short-term, involved attempts to concentrate for an "extreme" amount of time, and were not consistent with concentration impairment resulting from psychiatric impairment.  This competent contemporaneous evidence weighs against the factual predicate of Dr. Cody's opinion citing concentration problems as contributing to rendering the Veteran unemployable during the period on appeal.

The Board also finds that the November 2008, December 2009 and April 2012 VA examiners' opinions are more probative than Mr. Cody's opinion.  The Board finds the VA examiners' opinions most persuasive because the VA examiners had the benefit of personally examining the Veteran, whereas, Mr. Cody interviewed him over the telephone.  The November 2008 examiner (P.M.) and the April 2012 VA examiner (A.A.) have Doctorate degrees and the December 2009 VA examiner (S.K.) has a medical degree and is board certified in Psychiatry.

In addition, and importantly, the VA doctors examined the Veteran during the pertinent time period on appeal; thus, they are better aware of the Veteran's limitations and symptoms during that time.  Whereas, Mr. Cody performed a telephone interview more than seven years after the beginning of the rating period in 2008 and more than two-and-a-half years after completion of the rating period in 2013.  The Board finds that VA examination reports and opinions prepared with direct contemporaneous examination of the Veteran during the time period for which his impairment is to be assessed on appeal are more probative than an opinion prepared years later without the benefit of such direct examination during the pertinent period.

Additionally, as discussed above, the Veteran has recently submitted a May 2017 private psychologist's opinion in support of his appeal.  The opinion is discussed above in the analysis of the Veteran's appeal for a higher rating for psychiatric disability, and the Board's discussion explained the conclusion that the May 2017 private opinion is of diminished probative value: the opinion's rationale includes significant inaccuracies of the cited factual history, and the author presents conclusions regarding the period on appeal that rely upon events that were remote from that period, without reconciling those conclusions with the contrary indications of record contemporaneous to the period on appeal.  The Board found the contemporaneous evidence to be more probative than the May 2017 opinion regarding the severity of the Veteran's psychiatric impairment during the period on appeal.

For the same reasons, the Board likewise finds that the May 2017 private opinion's conclusion regarding unemployability is of significantly probative value.  The May 2017 opinion states: "it is at least as likely as not that due to his Anxiety and Major Depressive Disorders, [the Veteran] has been unable to secure and follow any form of substantially gainful employment since at least 2004...."  The May 2017 private opinion cites that "[t]his is congruent with the Vocational Assessment rendered by William T. Cody, MS, a certified Diplomat with the American Board of Vocational Experts (Vocational Assessment, 2/17/2016)."  As discussed just above, the Board finds that the opinion of Mr. Cody is also less probative than the contrary indications of the evidence from the probative evidence contemporaneous to the period on appeal; thus, the May 2017 private opinion's citation of Mr Cody's opinion does not add significant probative or persuasive value to its conclusions.

It is the Board that is tasked with determining whether the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In finding that the Veteran is not entitled to a TDIU, the Board has considered the pertinent evidence of record, to include the vocational opinion, the clinical opinions, the clinical records, and Veteran's statements and arguments.

Based on the foregoing, the Board finds that the most probative competent evidence of record preponderates against the claim, and the Veteran has failed to establish that he was unemployable due solely to his service-connected disability during the period on appeal.  Therefore, a TDIU on an extraschedular basis is not warranted, and the appeal in this matter must be denied.



ORDER

Entitlement to a rating in excess of 30 percent, prior to August 16, 2013, for acquired psychiatric disorder to include anxiety disorder and major depressive disorder is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to August 16, 2013 is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


